internal_revenue_service department of the t7905 index number washington dc person to contact telephone number refer reply to cc dom p si - plr-119140-99 date january i t l f x i o o w_i s i o n year dear this letter responds to a letter dated date subsequent correspondence submitted by you as x's authorized representative on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code and the information submitted states that x was incorporated on the president of x represents that x was a an s_corporation effective from x's inception di of year intended to be this intent is evidenced by the minutes of the first meeting of x dated d2 of year which contain a resolution by x's board_of directors that x be taxed as further represents that x's tax preparer was instructed to prepare a form_2553 election by a small_business_corporation for x therefore no form_2553 was filed for x but that the tax preparer failed to prepare a form_2553 a small_business_corporation a sec_1362 of the code provides that if -- a an election under sec_1362 date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year the secretary determines that there was reasonable_cause is made for any taxable_year after the b based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's year taxable_year be an s_corporation by filing a completed form_2553 with the accordingly provided that x makes an election to i appropriate service_center effective for its year taxable_year within days following the date of this letter election will be treated as timely made for x's year taxable_year a copy of this letter should be attached to the form_2553 then such except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested of the code provides that it may not be sec_6110 it used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x sincerely yours signed h grace kim h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
